DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application claims priority to U.S. Provisional Applications 62/438,966 filed on December 23rd, 2016, 62/546,959 filed on August 17th, 2017, and 62/567,113 filed on October 2nd, 2017. Claim 2 recites SEQ ID NO: 94 and SEQ ID NO: 95 which are disclosed in ‘959 and ‘113, respectively. Accordingly, the instant application will be given the priority date of ‘113 which is October 2nd, 2017. 

Response to Amendment
The amendment filed September 30th, 2022 has been entered. Claims 2, 9, 10, 22, 39, 42 and 88-95 remain pending in the application. Claims 42 and 88 remain withdrawn as being directed to a non-elected invention. 
Applicant’s amendments to the Specification have overcome each and every objection previously set forth in the Non-Final Office Action mailed April 1st, 2022. 
Applicant’s amendments to the Claims have not overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed April 1st, 2022. 

Claim Objections
Claims 93 and 94 are objected to because of the following informalities: 
Claim 93 recites "Purpureocillium lavendulum, and Phialemonium inflatum" but should be amended to remove the comma and instead recite "Purpureocillium lavendulum and Phialemonium inflatum" .  
Claim 94 recites “Purpureocillium lavendulum” without italicizing the name. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, 10, 22, 39, and 89-95 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 contains the trademark/trade name pelgel™ in line 5. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an adhesive compound and, accordingly, the identification/description is indefinite. Dependent claims 9, 10, 22, 39 and 89-95 are rejected for the same reason.
Appropriate clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Maintained Rejection
Claims 2, 9, 10, 22, 39, 89-93 and 95 are rejected under 35 U.S.C. 103 as being unpatentable over Riley (US2018/0153174; Priority to 62/433,095 filed Dec. 12, 2016; previously cited in the Non-Final Rejection mailed 4/1/2022) as evidenced by Sequence-Search-1-95 (Sequence search results, 2022; previously cited in the Non-Final Rejection mailed 4/1/2022).
Regarding claims 2, 22, Riley discloses synthetic compositions comprising one or more endophytes and a heterologously disposed treatment formulation (see [0292]). Riley discloses the endophyte is a fungal endophyte selected from class Sordariomycetes (see [0268]).  The treatment formulation comprises one or more agents (reads on carrier) such as an insecticide, a fungicide, a surfactant (reads on detergent) (see [0294]), polyethylene glycol (see [0297] and [0299]), carboxymethyl cellulose (see [0299]) and polyvinylpyrrolidone (see [0302]).  Additionally, Riley discloses the carriers increase the stability, storage and/or application of the endophyte composition onto the plant element (see [0293] - [0296]).  Therefore, Riley discloses the endophyte is in contact with the carrier.  Riley discloses the fungal endophyte can be selected from a list of fungal endophytes which includes MIC-50989 which belongs to class Sordariomycetes and comprises a nucleic acid sequence with SEQ ID NO: 61 (see Table 6).  SEQ ID NO: 61 of Riley comprises instant SEQ ID NO: 95 with a 100% identity (for evidence - see Result 3 on pages 5-6 of Sequence-Search-95).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to choose MIC-50989 from the list of fungal endophytes taught by Riley.  One of ordinary skill in the art would be motivated to do so because the artisan is choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.
The limitations “wherein when the fungal endophyte when heterogeneously disposed to a cotton seed or cotton plant, is capable of improving resistance to pests selected from one or more of Nezara viridula, Lygus Hesperus and root-knot nematode as compared to a reference cotton seed or cotton plant not further comprising the endophyte” pertain to the intended use of the synthetic formulation and the outcome of the use.  These limitations do not affect the structure of the claimed composition. Further, Riley discloses when the endophyte is disposed on a cotton plant element, the composition of the seed produced by the plant element is altered relative to seed produced by a reference cotton plant element not comprising the endophyte (see [0102]).  The functional outcome of improved resistance to pests selected from one or more of Nezara viridula, Lygus Hesperus and root-knot nematode is a functional characteristic of the synthetic composition.  Riley discloses a synthetic composition comprising a fungal endophyte comprising the same nucleic acid sequence and the same carriers as the instant claims; therefore, the composition of Riley is expected to have the functional features as recited in claim 2.

Regarding claim 9, Riley discloses the fungal endophyte after it is applied to the plant is in the form of spores (see [0259] and [0261]).

Regarding claim 10, the composition comprises about 103 to 108 CFU/ml of the formulation.  Riley discloses the carrier can comprise water (see [0297]), so in the composition comprising water as the carrier, this amount would be equivalent to about 103 to 108 CFU/mg of the formulation.
Regarding claims 39, 89-92, the limitations in the claims recite how the improved pest resistance is measured and/or features of the cotton seed/plant on which the composition can be disposed on.  These limitations do not affect the structure of the claimed composition.  Riley discloses when the endophyte is disposed on a cotton plant element, the composition of the seed produced by the plant element is altered relative to seed produced by a reference cotton plant element not comprising the endophyte (see [0102]).  Further, regarding claim 89, Riley discloses endophyte treated cotton seeds were planted and grown into a fungal endophyte treated plant (see [0409] - [0411]).

Regarding claims 93 and 95, Riley discloses fungal endophyte MIC-50989 is Phialemonium inflatum and comprises a nucleic acid sequence with SEQ ID NO: 61 (see Table 6).  SEQ ID NO: 61 of Riley comprises instant SEQ ID NO: 95 with a 100% identity (for evidence - see Result 3 on pages 5-6 of Sequence-Search-95).
The disclosures of Riley render obvious claims 2, 9, 10, 22, 39, 89-93 and 95.



New Rejection as Necessitated by Amendment
Claims 2, 9, 10, 39 and 89-92 are rejected under 35 U.S.C. 103 as being unpatentable over Sword (US2015/0126365; previously cited in the Non-Final Rejection mailed 4/1/2022) in view of Qiongbo (CN105274008) as evidenced by Sequence-Search-3-94 (Sequence search results, 2022).

Regarding claim 2, Sword discloses synthetic compositions comprising fungal endophytes and an agriculturally acceptable carrier (see [0006] – [0007]).  Sword discloses the fungal endophyte to be selected from class Sordariomycetes (see [0017]).  Sword discloses preparing the spore formulations in water and or buffer (see [0100]).  Sword also discloses a seed coating comprising a fungal endophyte comprising between at least 1-20 endophytes from table 1; and at least one sticker (a carrier), wherein the fungal endophyte is in contact with the sticker.  In certain aspects, the sticker may comprise, for example, alginic acid, carrageenan, dextrin, dextran, pelgel™, polyethylene glycol, polyvinyl pyrrolidone, methyl cellulose, polyvinyl alcohol, gelatin, or combinations thereof and being in contact with the fungal endophyte and for coating the plant element (see [0029]).  Further, Sword discloses that the composition may comprise water, a detergent, Triton X, insecticides, fungicides, or combinations thereof (see [0030]). Sword also discloses treating cotton seeds with the prepared spore formulations or sterile water (control) (see [0101]) and compared the responses of the treated vs non-treated plants to western tarnished plant bugs Lygus Hesperus and green stink bugs (Nezara viridula) (see [0068] and [0121] – [0122]).  Thus, Sword discloses the endophyte treated plants have resistance to the bugs (see Figures 6 and 7, see [0126] – [0128]).  Therefore, Sword discloses the limitations ‘when the synthetic composition is heterogeneously disposed to a cotton seed or cotton plant, is capable of improving resistance to pests selected from one or more of Nezara viridula, Lygus Hesperus and root-knot nematode, as compared to a reference cotton seed or cotton plant not further comprising the endophyte’. Sword discloses the facultative fungal endophyte comprises a nucleic acid that is at least 97% identical, for example, at least 98% identical, at least 99% identical, at least 99.5% identical, or 100% identical to the nucleic acids provided in any of SEQ ID NO: 7 through SEQ ID NO: 77 (see [0019]) but doesn’t disclose SEQ ID NO: 94 or SEQ ID NO: 95.
Qiongbo discloses that when Paecilomyces lilacinus PITS01 is applied to plants it improves the plant’s tolerance to the insect Bemisia tabaci and functions as a biological pesticide (see [0017], [0028], and [0035] - [0044]).  Paecilomyces lilacinus is also known as Purpureocillium lilacinum. Qiongbo discloses the P. lilacinus PITS01 fungal endophyte comprises SEQ ID NO: 1.  SEQ ID NO: 1 of Qiongbo has 98% sequence identity to instant SEQ ID NO: 94 (for evidence - see Result 2 on pages 5-6 of Sequence-search-3-94). 98% sequence identity of SEQ ID NO: 1 of Qiongbo to SEQ ID NO: 94 of the instant application is at least 97% sequence identity as recited. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the synthetic composition of Sword and substitute the fungal endophyte having SEQ ID NO: 1 as taught by Qiongbo for the fungal endophytes of Sword. One of ordinary skill in the art would be motivated to do so because Qiongbo discloses PITS01 improves insect/pest resistance and the artisan is substituting one known fungal endophyte for another to obtain predictable results.

 Regarding claims 9 and 10, Sword discloses the composition comprised fungal spores at about 1 to 109 CFU per gram or spores per gram (see par. [0030]).

Regarding claim 39, Sword discloses the benefit provided by the fungal endophyte to the agricultural plant is increased biomass, altered plant height, increased root length (see [0025]).
Regarding claims 89-92, Sword discloses how the improved pest resistance is measured and/or features of the cotton seed/plant on which the composition can be disposed on ([0046], [0096]; claim 5).  These limitations do not affect the structure of the claimed composition.
The disclosures of Sword and Qiongbo render claims 2, 9, 10, 39 and 89-92 obvious.

Response to Arguments
Applicant's arguments filed September 30 have been fully considered but they are not persuasive.  
Applicant states that the trademark for pelgel™ expired on March 20, 1995 and has amended claim 2 to recite “pelgel™” and requests withdrawal of the 112(b) rejection of claim 2 (p.8, 1st-3rd paragraphs). Trademarks are used to identify a source of goods and not the goods themselves. In this case, claim 2 uses pelgel™ to identify/describe an adhesive compound which renders the description indefinite because the trademark does not identify the good itself.  The trademark expiration is not germane to the rejection at issue. Thus, the 112(b) rejection of claim 2 is maintained. 
Applicant argues that Riley (
Applicant’s arguments, see p. 11, third, filed September 30, with respect to the rejections of claims 2, 9, 10, 39, and 89-92 under 35 U.S.C. 103 as being unpatentable over Sword (US2015/0126365) in view of Craven (US2012/0144533) as evidenced by Sequence-search-2-95 have been fully considered and are persuasive.  Applicant argues that Craven does not disclose an endophyte with a sequence identity that is 100% identical to SEQ ID NO: 95 in light of the amendments made to claim 2. Therefore, the rejection has been withdrawn.  




Allowable Subject Matter
Claim 94 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not teach a fungal endophyte which is Purpureocillium lavendulum comprising the nucleic acid sequence that is 100% identical to SEQ ID NO: 94.  Claim 94 is free of prior art.

Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PAUL SELWANES whose telephone number is (571)272-9346. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/J.P.S./Examiner, Art Unit 1657